Exhibit 10.1

 

FIBERSTARS, INC.

 

COMMON STOCK AND WARRANT

 

PURCHASE AGREEMENT

 

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”), dated
March 29, 2002, is entered into by and among FIBERSTARS, INC., a California
corporation (the “Company”), and each Investor identified at Schedule 1 hereto
(each an “Investor,” and collectively, the “Investors”).

 

WHEREAS, the Company, upon the terms and conditions set forth in this Agreement,
proposes to issue and sell to each Investor (i) such number of shares of Company
common stock, no par value (the “Common Stock”), set forth opposite the name of
such Investor on the attached Schedule 1, for the aggregate purchase price set
forth opposite the name of the Investor on Schedule 1, and (ii) a warrant to
purchase, subject to the terms and conditions herein, up to the aggregate number
of shares Common Stock set forth opposite such Investor’s name on the attached
Schedule 2 at the per share exercise price set forth opposite the name of each
Investor on Schedule 2.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements as set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  For purposes of this Agreement, capitalized terms
not otherwise defined in this Agreement shall have the following meanings:

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

 

“Lien” means, with respect to any asset, any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind in respect of such asset.

 

“Material Adverse Effect” means any change, violation, inaccuracy, circumstance
or effect that is materially adverse to the business, properties, assets
(including intangible assets), liabilities, capitalization or financial
condition of the Company and its Subsidiaries, taken as a whole; provided,
however that the following shall not be taken into account in determining
whether has been a Material Adverse Effect:  (i) any occurrences relating to the
economy of the United States in general and (ii) changes in trading prices for
the Company’s securities or for securities in general.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

 

“Subsidiary” means a Person, whether incorporated or unincorporated, of which
(i) more than fifty percent (50%) of the securities or other ownership interests
or (ii) securities or other interests having by their terms ordinary voting
power to elect more than fifty percent (50%) of the board of directors or others
performing similar functions with respect to such corporation or other
organization, is directly owned or controlled by such Person or by any one or
more of its Subsidiaries.

 

“Related Agreements” means the Warrant in the form attached at Exhibit B and
Amendment No. 1 to the Rights Agreement attached at Exhibit D.

 

2.             Purchase and Sale of Common Stock.

 

2.1           Sale and Issuance of Common Stock.  Subject to the terms and
conditions set forth in this Agreement, the Company agrees to sell and issue to
each Investor at the Closing (as defined below) and each Investor, severally and
not jointly, agrees to purchase at the Closing, such aggregate number of shares
of Common Stock (the “Shares”) as set forth opposite such Investor’s name on
Schedule 1.  As to each Investor, the Shares shall equal the quotient obtained
by dividing (x) the aggregate purchase price (the “Aggregate Purchase Price”)
set forth opposite that Investor’s name on Schedule 1, by (y) the Per Share
Purchase Price (as defined below), rounded to the nearest whole share.

 

2.2           Per Share Purchase Price.  The purchase price for each share of
Common Stock shall be, as to all Investors except John B. Stuppin, three dollars
($3.00) per share; and, as to Investor John B. Stuppin, only, the Per Share
Purchase Price shall be the greater of (x) $3.03 and (y) the sum of the closing
price of one share of Company Common Stock on the NASDAQ National Market on the
Closing Date, plus three cents ($0.03).

 

2.3           Closing.  The completion of the purchase and sale of the Shares
(the “Closing”) shall take place at the offices of Pillsbury Winthrop LLP, 2550
Hanover Street, Palo Alto, California at 3:30 p.m., local California time, on
March 29, 2002, or at such other time and place as the Company and the Investors
mutually agree in writing.  The date on which the Closing takes place is
referred to as the “Closing Date.”  At the Closing, after receipt of payment
therefore, the Company shall deliver to each Investor a duly executed and
irrevocable letter of instruction addressed to the Company’s transfer agent,
pursuant to which such transfer agent is instructed to deliver the Shares to
such Investor in certificated form, each such certificate to be registered in
the name of the Investor or if so indicated on the Stock Certificate
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor.

 

3.             Issuance of Warrants to Purchase Common Stock.

 

3.1           Issuance of Warrants.  Subject to the terms and conditions of this
Agreement, the Company agrees to issue to each Investor a Warrant (the
“Warrant”) to purchase shares of Common Stock in such number and at such
exercise price as set forth opposite the name of such

 

2

--------------------------------------------------------------------------------


 

Investor at Schedule 2 hereto, which number of shares and exercise price shall
be determined consistent with Sections 3.2 and 3.3 hereof.

 

3.2           Number.  The Company shall issue a Warrant to each Investor to
purchase such number of shares (such number being subject to appropriate
adjustment for stock splits, reverse stock dividends and the like after the date
hereof) of Common Stock as set forth opposite that Investor’s name on
Schedule 2, hereto, which number shall equal the product of (x) the number of
Shares being purchased by such Investor as set forth opposite that Investor’s
name on Schedule 1 hereto, multiplied by (y) twenty one-hundredths (0.20),
rounded to the nearest whole share (such product being such Investor’s “Warrant
Shares.”)  All Warrants shall be governed by the terms and conditions of a
Warrant Agreement in the form attached hereto at Exhibit B, and the Company’s
issuance of a Warrant to each Investor shall be contingent upon execution by
such Investor of the Warrant Agreement for the applicable Warrant Shares.

 

3.3           Warrant Exercise Price.  The exercise price for each share of
Common Stock issuable upon exercise of the Warrant (the “Warrant Share Exercise
Price”) shall be four dollars and thirty cents ($4.30).

 

3.4           Closing.  Completion of the purchase and sale of the Warrants
shall be concurrent with the Closing under Section 2.2, above.  At the Closing,
and subject to each Investor’s purchase of his designated Shares, the Company
shall deliver to the Investor a Warrant for the purchase of such number of
Warrant Shares at the Warrant Exercise Price set forth opposite such Investor’s
name on Schedule 2.

 

4.             Representations, Warranties and Agreements of the Company.  The
Company hereby represents and warrants to, and agrees with, each Investor that,
except as otherwise disclosed in the Company’s periodic reports on Form 10–Q for
the quarters ended March 31, 2001, June 30, 2001 and September 30, 2001, the
Company’s Annual Report on Form 10–K405A for the year ended December 31, 2000,
the Company’s proxy statement for its 2001 annual meeting, the Company’s current
reports on Form 8–K filed on February 12, 2001 and September 21, 2001, the
Company’s registration of rights filed on Form 8–A on September 27, 2001, and
the Company’s registration statement  filed on Form S–8 filed on August 31, 2001
(collectively the “SEC Documents”), in its Press Release of February 28, 2002,
or in the Schedule of Exceptions attached at Exhibit E all of which qualify the
following representations and warranties in their entirety:

 

4.1           Organization and Qualification.  The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of California.  The Company has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as currently conducted.  The Company is qualified as a foreign
corporation and is in good standing in all states where the conduct of its
business or its ownership or leasing of property requires such qualification,
except where the failure to be so qualified would not have a Material Adverse
Effect on the Company.

 

4.2           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder and thereunder, and the
authorization, issuance and delivery of the Shares

 

3

--------------------------------------------------------------------------------


 

and Warrants has been taken or will be taken on or prior to the Closing.  This
Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, and (c) to the
extent the indemnification provisions contained in this Agreement may be limited
by applicable federal or state securities laws.

 

4.3           Valid Issuance.  The Shares, the Warrants and the shares of Common
Stock issuable upon exercise of the Warrants have been duly authorized and, when
issued, sold and delivered to the Investors after payment therefore in
accordance with the terms hereof, will be validly issued, fully paid and
nonassessable, and, assuming the accuracy of the representations and warranties
of the Investors set forth at Section 5.4 of this Agreement, will be issued in
compliance with all applicable federal and state securities laws and will be
free of all Liens or other encumbrances other than as set forth in the legends
contained in Section 5.5 of this Agreement.

 

4.4           Non-Contravention.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby do not and will not (a) contravene or conflict
with the articles of incorporation or by-laws of the Company, (b) to the
Company’s knowledge, contravene or conflict with or constitute a violation of
any provision of any law, regulation, judgment, injunction, order or decree
binding upon or applicable to the Company or any of its Subsidiaries,
(c) constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation of the Company or any of
its Subsidiaries or to a loss of any benefit to which the Company or any of its
Subsidiaries is entitled under any provision of any agreement, contract or other
instrument binding upon the Company or any of its Subsidiaries or any license,
franchise, permit or other similar authorization held by the Company or any of
its Subsidiaries, or (d) result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries, except for such contraventions,
conflicts or violations referred to in clause (b) or defaults, rights of
termination, cancellation or acceleration, or losses or Liens referred to in
clause (c) or (d) that would, individually or in the aggregate, have a Material
Adverse Effect on the Company.

 

4.5           Governmental Consents.  No consent, approval, qualification, order
or authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company’s valid execution, delivery or performance of this Agreement or the
offer, sale or issuance of the Shares or Warrants except any notices of sale
required to be filed with the Securities and Exchange Commission (“SEC”) under
Regulation D of the Securities Act, or such post-Closing filings as may be
required under applicable state securities laws, which will be timely filed
within the applicable periods therefor.

 

4.6           Litigation.  Except as disclosed in the SEC Documents, there is no
action, suit or proceeding before or by any court or government agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened against or adversely affecting the Company that would result in any
material adverse change in the business, properties, results of

 

 

4

--------------------------------------------------------------------------------


 

operations or financial condition of the Company, or materially and adversely
affect the consummation of the transactions contemplated by this Agreement.

 

4.7           SEC Filings and Financial Statements.  The financial statements
included in the SEC Documents are hereafter collectively referred to as the
“Financial Statements.”  The balance sheet contained in the Company’s quarterly
report on Form 10-Q for the quarter ended September 30, 2001 shall be referred
herein as the “Company Balance Sheet” and the date of such balance sheet shall
be referred to herein as the “Company Balance Sheet Date.”  Each of the balance
sheets included in the Financial Statements (including any related notes and
schedules) presents fairly the financial position of the Company as of its date,
and the other financial statements included in the Financial Statements
(including any related notes and schedules) present fairly the results of
operations or other information included therein of the Company for the periods
or as of the dates therein set forth (subject, in the case of interim financial
statements, to normal year-end adjustments), and each of the Financial
Statements was prepared in accordance with generally accepted accounting
principles consistently applied during the periods involved (except as otherwise
stated therein and except that interim financial statements may not contain all
footnotes required by generally accepted accounting principles).  The Company
has filed all reports required to be filed by it since the Company Balance Sheet
Date pursuant to the reporting requirements of the Exchange Act.  None of the
documents filed with the SEC and referred to in this Section 4.7 contained, as
of its date, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

4.8           No Material Adverse Change.  Since the Company Balance Sheet Date,
except as set forth in the Company’s SEC Documents (a) there has been no
material adverse change in the business, properties, results of operations or
financial condition of the Company, whether or not arising in the ordinary
course of business, and (b) there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock. 
Since the Company Balance Sheet Date until the date of this Agreement, except as
set forth in the Company’s SEC Documents filed with the SEC on or prior to the
date of this Agreement, there have been no material transactions entered into by
the Company that have not arisen in the ordinary course of business.

 

4.9           Access to Information.  Prior to the Closing, the Company will
provide to the Investor, its officers, employees and professional
representatives such information as such persons from time to time may
reasonably request with respect to the Company and the transactions contemplated
by this Agreement, and prior to the Closing shall permit the Investor, its
officers, employees and professional representatives reasonable access, during
regular business hours and upon reasonable notice, to the properties, books and
records of the Company as the Investor from time to time may reasonably request.

 

4.10         Registration Rights.  In addition to Section 6.1 of this Agreement,
the Company has granted registration rights, including demand and piggyback
registration rights, to the holders of approximately 1,489,000 shares of Company
Common Stock.

 

5

--------------------------------------------------------------------------------


 

4.11         Capitalization.  The authorized capital stock of consists of
30,000,000 shares of Common Stock and 2,000,000 of shares of preferred stock
(the “Preferred Stock”), of which 100,000 have been designated as Series A
Participating Preferred Stock.  As of September 30, 2001 (i) 4,321,326 shares of
Company Common Stock were issued and outstanding, and (ii) no shares of
Preferred Stock were issued and outstanding.  As of December 31, 2001, the
Company had outstanding warrants to purchase up to approximately 1,100,000
shares of Company Common Stock.  The Company has reserved approximately
1,995,750 shares of Company Common Stock for issuance under its employee equity
incentive plans, of which approximately 1,632,000 were outstanding as of
December 31, 2001.  Since September 30, 2001, until the date of this Agreement,
the Company has not issued any shares of its capital stock or any voting
securities (including options, debt or similar rights and obligations
convertible or exchangeable for capital stock or voting securities of the
Company) other than pursuant to Company’s equity incentive plans, all of which
has been filed on or prior to the date of this Agreement with the SEC and are
identified in the SEC Documents.  All of the outstanding shares of the Company’s
capital stock are, and all shares of the Company Common Stock that may be issued
pursuant to the exercise of outstanding employee stock options and convertible
securities will be, when issued in accordance with the terms thereof, duly
authorized, validly issued, fully paid and non-assessable.  There are not as of
the date hereof any stockholder agreements, voting trusts or other agreements or
understandings to which the Company or any of its Subsidiaries is a party or by
which it is bound relating to the voting of any shares of the capital stock of
the Company or any agreements, arrange­ments, or other understandings to which
the Company or any of its Subsidiaries is a party or by which it is bound that
will limit the issuance of the Shares, the Warrant, or the Warrant Shares
issuable upon exercise of the Warrant.

 

4.12         Offering.  Neither the Company nor any Person acting on its behalf
authorized by the Company to act on its behalf has engaged in a general
solicitation of investors (including without limitation by way of advertisement)
with respect to the Shares or the Warrants.

 

5.             Representations and Warranties of the Investor.  Each Investor
except as to Section 0 below, hereby represents and warrants to the Company and
as to Section 5.9 Investor Trigran, Investments L.P. (“Trigran”) further
warrants that:

 

5.1           Authorization.  The Investor has all requisite power and authority
to enter into the transactions contemplated by this Agreement and that this
Agreement constitutes a valid and legally binding obligation of the Investor
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, and
(c)to the extent the indemnification provisions contained in this Agreement may
be limited by applicable federal or state securities laws.

 

5.2           Purchase Entirely for Own Account.  The Shares, Warrant and Common
Stock issuable upon exercise of the Warrant to be purchased by the Investor will
be acquired for investment for the Investor’s own account, and not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof;
provided, however, that by making the representations herein, the Investor does
not agree to hold such securities for any minimum or other specific term and
reserves the right to dispose of any of such securities at any time in

 

6

--------------------------------------------------------------------------------


 

accordance with or pursuant to a registration statement or an exemption under
the Securities Act.  The Investor is not a party to any contract, undertaking,
agreement or arrangement with any person to sell, transfer or otherwise dispose
of any of the Shares purchased by it.

 

5.3           Reliance Upon Investor’s Representations.  The Investor
understands that the issuance and sale of the Shares, Warrant, and Common Stock
issuable upon exercise of the Warrant will not be registered under the
Securities Act on the ground that such issuance and sale will be exempt from
registration under the Securities Act pursuant to Rule 506 of Regulation D
and/or section 4(2) thereof, and that the Company’s reliance on such exemption
is based on each Investor’s representations set forth herein.

 

5.4           Receipt of Information.  The Investor has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Shares, Warrant, and Common Stock
issuable upon exercise of the Warrant and the business, properties, prospects
and financial condition of the Company and to obtain additional information (to
the extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.  The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 4 of this Agreement or the right of the Investor to rely thereon. No
person other that the Company has been authorized to give any information or to
give any representation not contained in this Agreement in connection with the
Offering and, if given or made, such information or representation must not be
relied upon as having been authorized by the Company.

 

5.5           Investment Experience.  The Investor is experienced in evaluating
and investing in securities of companies and acknowledges that it is able to
fend for itself, can bear the economic risk of its investment, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment in the Shares.

 

5.6           Accredited Investor.  The Investor is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

5.7           Restricted Securities.  The Investor understands that the Shares
may not be sold, transferred or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Shares or an available exemption
from registration under the Securities Act, the Shares must be held
indefinitely.  In particular, the Investor is aware that the Shares may not be
sold pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that Rule are met.  Among the conditions for use of Rule 144 is
the availability of current information to the public about the Company.

 

5.8           Legends.  Each certificate or other document evidencing any of the
Shares, Warrants, and Common Shares issuable upon execution of the Warrant shall
be endorsed with the legends set forth below, and the Investor covenants that,
except to the extent such restrictions are waived by the Company, the Investor
shall not transfer the shares represented by any such

 

7

--------------------------------------------------------------------------------


 

certificate without complying with the restrictions on transfer described in the
legends endorsed on such certificate:

 

(i)            The following legend under the Act:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
OR UPON EVIDENCE REASONABLY SATISFACTORY TO FIBERSTARS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT OR
ANOTHER APPLICABLE EXEMPTION.”

 

(ii)           Such other legends as may be required under state securities
laws.

 

5.9           Beneficial Ownership.  Immediately prior to the Closing, the
number of shares of Company Common Stock beneficially owned by Trigran does not
exceed 431,182.

 

6.             Registration Rights.

 

6.1           Certain Definitions.  As used in this Section 6, the following
terms shall have the meanings set forth below:

 

(a)           “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

 

(b)           “Holder” shall mean any Investor who holds Registrable Securities
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been transferred in compliance with Section
6.11 hereof.

 

(c)           “Investors” shall mean persons who purchased Shares pursuant to
the Series One Agreement.

 

(d)           “Other Stockholders” shall mean persons other than Holders who, by
virtue of agreements with the Company, are entitled to include their securities
in certain registrations hereunder.

 

(e)           “Registrable Securities” shall mean (i) Shares issued pursuant to
this Agreement, (ii) shares of Common Stock issued or issuable upon exercise of
Warrants acquired pursuant to this Agreement, and (iii) any Common Stock issued
as a dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) and (ii) above; provided, however,
that Registrable Securities shall not include any shares of Common Stock which
have previously been registered or which have been sold to the public. 
Notwithstanding the foregoing, Registrable Securities shall not include shares
held by any holder

 

8

--------------------------------------------------------------------------------


 

of less than one percent (1%) of the outstanding Common Stock of the Company if
such shares are available for sale pursuant to Rule 144.

 

(f)            The terms “register,” “registered” and “registration” shall refer
to a registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

(g)           “Registration Expenses” shall mean all expenses incurred in
effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of any regular or special audits incident to or
required by any such registration, but shall not include Selling Expenses.

 

(h)           “Rule 144” shall mean Rule 144 as promulgated by the Commission
under the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

(i)            “Rule 145” shall mean Rule 145 as promulgated by the Commission
under the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

(j)            “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any selling Holder.

 

6.2           Company Registration.

 

(a)           If the Company shall determine to register any of its securities
either for its own account or the account of a security holder or holders
exercising demand registration rights, other than a registration relating solely
to employee benefit plans, or a registration relating solely to a Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:

 

(i)            promptly give to each Holder written notice thereof; and

 

(ii)           use its best efforts to include in such registration (and any
related qualification under blue sky laws or other compliance), except as set
forth in Section 6.2(b) hereof, and in any underwriting involved therein, all
the Registrable Securities specified in a written request or requests, made by
any Holder and received by the Company within twenty (20) days after the written
notice from the Company described in clause (i) above is mailed or delivered by
the Company.  Such written request may specify all or a part of a Holder’s
Registrable Securities.

 

(b)           Underwriting.  If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 6.2(a)(i) hereof.  In such event, the right of any Holder to
registration pursuant to this Section 6.2(a)(i) shall be conditioned upon such
Holder’s 

 

9

--------------------------------------------------------------------------------


 

participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the Other Stockholders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company.

 

Notwithstanding any other provision of this Section 6.2, if the representative
of the underwriters advises the Company in writing, and the Company’s Board of
Directors determines, that marketing factors require a limitation on the number
of shares to be underwritten, the representative may (subject to the limitations
set forth below) limit or exclude the number of Registrable Securities to be
included in the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated first to the Company for securities being sold for its own
account and thereafter as set forth in Section 6.9.  If any person does not
agree to the terms of any such underwriting, he shall be excluded therefrom by
written notice from the Company or the underwriter.  Any Registrable Securities
or other securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration.

 

If shares are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors, the Company shall then offer to all
persons who have retained the right to include securities in the registration
the right to include additional securities in the registration in an aggregate
amount equal to the number of shares so withdrawn, with such shares to be
allocated among the persons requesting additional inclusion in accordance with
Section 6.9 hereof.

 

6.3           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration pursuant to Section 6.2 hereof, shall be borne
by the Company.

 

6.4           Registration Procedures.  In the case of each registration
effected by the Company pursuant to Section 6, the Company will keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof.  At its expense, the Company will use its best efforts to:

 

(a)           Keep such registration effective for a period of one hundred
twenty (120) days or until the Holder or Holders have completed the distribution
described in the registration statement relating thereto, whichever first
occurs; provided, however, that such one hundred twenty (120) day period shall
be extended for a period of time equal to the period the Holder refrains from
selling any securities included in such registration at the request of an
underwriter of Common Stock (or other securities) of the Company.

 

(b)           Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

 

10

--------------------------------------------------------------------------------


 

(c)           Furnish such number of prospectuses and other documents incident
thereto, including any amendment of or supplement to the prospectus, as a Holder
or Underwriter from time to time may reasonably request in order to facilitate
the public offering of such securities;

 

(d)           Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and at the request of any such seller, prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

 

(e)           Cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed;

 

(f)            Provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such registration statement and a CUSIP number
for all such Registrable Securities, in each case not later than the effective
date of such registration; and

 

(g)           Enter into an underwriting agreement reasonably necessary to
effect the offer and sale of Common Stock, provided such underwriting agreement
contains customary underwriting provisions and provided further that if the
underwriter so requests the underwriting agreement will contain customary
contribution provisions.

 

6.5           Indemnification.

 

(a)           To the extent permitted by law, the Company will indemnify each
Holder, each of its officers, directors, members and partners, legal counsel,
and accountants and each person controlling such Holder within the meaning of
section 15 of the Securities Act, on behalf of which registration,
qualification, or compliance has been effected pursuant to this Section 6, and
each underwriter, if any, and each person who controls within the meaning of
section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages, and liabilities (or actions, proceedings, or settlements in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular, or other document (including any related registration statement,
notification, or the like) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities laws or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance,
and will reimburse each such Holder, each of

 

11

--------------------------------------------------------------------------------


 

 its officers, directors, members, partners, legal counsel, and accountants and
each person controlling such Holder, each such underwriter, and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, loss, damage, liability, or action, provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by such Holder
or underwriter and stated to be specifically for use therein or the failure by
such Holder to deliver a prospectus to the buyer.  It is agreed that the
indemnity agreement contained in this Section 6.5 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

 

(b)           To the extent permitted by law, each Holder will, if Registrable
Securities held by him are included in the securities as to which such
registration, qualification, or compliance is being effected, indemnify the
Company, each of its directors, officers, partners, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of section 15 of the Securities Act, each other
such Holder and Other Stockholder, and each of their officers, directors, and
partners, and each person controlling such Holder or Other Stockholder, against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular, or other document, any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or the failure to deliver a prospectus to
the buyer, and will reimburse the Company and such Holders, Other Stockholders,
directors, officers, partners, legal counsel, and accountants, persons,
underwriters, or control persons for any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement, prospectus, offering
circular, or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder and stated to be
specifically for use therein provided, however, that the obligations of such
Holder hereunder shall not apply to amounts paid in settlement of any such
claims, losses, damages, or liabilities (or actions in respect thereof) if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld); provided further that in no event shall any
indemnity under this subsection (b) exceed the net proceeds from the offering
received by such Holder, except in the case of willful fraud by such Holder.

 

(c)           Each party entitled to indemnification under this Section 6.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably

 

12

--------------------------------------------------------------------------------


 

be withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this  Section 6, to the extent such failure is not
prejudicial.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

 

(d)           If the indemnification provided for in this Section 6.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

 

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.

 

6.6           Information by Holder.  Each Holder of Registrable Securities
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification, or compliance referred to in this Section 6.

 

6.7           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its best efforts to:

 

(a)           Make and keep public information regarding the Company available
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times it remains subject to the reporting requirements of the Securities
Act;

 

(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time it remains subject to such reporting requirements;

 

13

--------------------------------------------------------------------------------


 

(c)           So long as a Holder owns any Registrable Securities, furnish to
the Holder forthwith upon written request a written statement by the Company as
to its compliance with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as a Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such securities without registration.

 

6.8           Transfer or Assignment of Registration Rights.  The rights to
register securities granted to a Holder by the Company under this Section 6 may
be transferred or assigned by a Holder provided that the Company is given
written notice at the time of or within a reasonable time after such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and, provided further, that (i) the transferee or
assignee of such rights assumes the obligations of such Holder under this
Agreement in a writing delivered to the Company and (ii) the transferor
assignment is made consistent with Section 8.2, hereof.

 

6.9           Allocation of Registration Opportunities.  In any circumstance in
which all of the Registrable Securities and other shares of Common Stock of the
Company (including shares of Common Stock issued or issuable upon conversion of
shares of any currently unissued series of Preferred Stock of the Company) with
registration rights (the “Other Shares”) requested to be included in a
registration on behalf of the Holders or other stockholders cannot be so
included as a result of limitations of the aggregate number of shares of
Registrable Securities and Other Shares that may be so included, the number of
shares of Registrable Securities and Other Shares that may be so included shall
be allocated, subject to such superior registration rights, if any, granted
prior to the date hereof, among the Holders of Registrable Securites and
stockholders of Other Shares requesting inclusion of shares pro rata on the
basis of the number of shares of Registrable Securities and Other Shares
requested to be included.  The Company shall not limit the number of Registrable
Securities to be included in a registration pursuant to this Agreement in order
to include shares held by stockholders with no registration rights.  To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the Underwriters may round the number of Shares allocated to any
Holder to the nearest 100 shares.

 

6.10         Delay of Registration.  No Holder shall have any right to take any
action to restrain, enjoin, or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 6.

 

6.11         Termination of Registration Rights.  The right of any Holder to
request registration or inclusion in any registration pursuant to this Section 6
hereof shall terminate at such time that all shares of Registrable Securities
held or entitled to be held upon conversion by such Holder may immediately be
sold under Rule 144 during any ninety (90) day period.  Notwithstanding the
foregoing, if not already expired, all rights under this Section 6 shall expire
on the earlier of (i) the fifth anniversary of the Closing and (ii) the closing
of an acquisition of the Registrable Securities in exchange for publicly traded
stock (i.e., stock that has been registered under the Securities Act for
issuance to such Holder and is listed on a national securities exchange or
Nasdaq) of another entity.

 

14

--------------------------------------------------------------------------------


 

7.             Restrictions on Transferability.

 

7.1           General Restrictions.

 

(a)           The Shares, Registrable Securities and any other securities issued
in respect of the Registrable Securities upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event shall not be sold,
assigned, transferred or pledged except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act; provided, however, that, notwithstanding
anything to the contrary herein, a Holder may at any time and from time to time
transfer the Shares or its Registrable Securities in whole or in part to its
partners, members, affiliates, or a trust, partnership, limited liability
company or other entity controlled by (or for the benefit of) such Holder or his
or her spouse, parents, sibling, parents, former spouse, and/or children.  The
Holders will cause any proposed purchaser, assignee, transferee, or pledgee of
any such shares held by the Holders (the “Transferee”) that is not a party to
this Agreement to execute and deliver to the Secretary of the Company a written
agreement, pursuant to which such Transferee shall agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.

 

(b)           Each certificate representing the Shares, Registrable Securities
and any other securities issued in respect of the Shares or Registrable
Securities upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall (unless otherwise permitted by the
provisions of clause (c) below) be stamped or otherwise imprinted with
appropriate restrictive legends as set forth in Section 5.8 hereof.  Each Holder
consents to the Company making a notation on its records and giving instructions
or stop transfer or other appropriate orders to any transfer agent of the
Preferred Stock or the Common Stock in order to implement the restrictions on
transfer established in this Agreement.

 

(c)           The Holder of each certificate representing Registrable Securities
by acceptance thereof agrees to comply in all respects with the provisions of
this Section 7.1.  Prior to any proposed sale, assignment, transfer or pledge
(each, a “Transfer”) of any such Shares and/or Registrable Securities (other
than (i) a transfer not involving a change in beneficial ownership, (ii) in
transactions involving the distribution without consideration of Registrable
Securities by an Investor to any of its direct or indirect members, partners,
retired members or retired partners, or to the estate of any of its direct or
indirect members, partners, retired members or retired partners, (iii) in
transactions involving the transfer without consideration of Registrable
Securities by the Investor during his lifetime by way of gift or on death by
will or intestacy or for tax or estate planning purposes, (iv) in transactions
involving the transfer or distribution of Registrable Securities by a
corporation or limited liability company to any subsidiary, parent or affiliated
corporation or limited liability company of such corporation or limited
liability company, or (v) in transactions in compliance with Rule 144(k)),
unless there is in effect a registration statement under the Securities Act
covering the proposed Transfer, the Holder shall give written notice to the
Company of such Holder’s intention to effect such Transfer.  Each such notice
shall describe the manner and circumstances of the proposed Transfer in
sufficient detail, and shall be accompanied, at such Holder’s expense, by either
(A) an unqualified written opinion of legal counsel who shall be, and whose
legal opinion shall be, reasonably satisfactory to the Company addressed to the
Company, or other evidence

 

15

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Company, to the effect that the proposed Transfer
of the Registrable Securities may be effected without registration under the
Securities Act, or (B) a “no action” letter from the Commission to the effect
that the Transfer of such securities without registration will not result in a
recommendation by the staff of the Commission that action be taken with respect
thereto, whereupon the Holder shall be entitled to transfer such Registrable
Securities in accordance with the terms of the notice delivered by the Holder to
the Company.

 

(d)           Not later than fifteen (15) business days following the date of
any Transfer as to which prior notice is not required pursuant to this Section
7.1, the transferor of the Registrable Securities shall deliver to the Secretary
of the Company written notification of such Transfer setting forth the name of
the transferor, name and address of the Transferee and the number of Registrable
Securities which have been so transferred.  Additionally, the transferor shall
deliver an Assignment and Assumption Agreement duly executed by the Transferor
with such notice.  Each certificate evidencing the Registrable Securities
transferred as above provided shall bear, except if such Transfer is made
pursuant to Rule 144, the appropriate restrictive legends, except that such
certificate shall not bear such restrictive legend if, in the opinion of counsel
for such Holder and the Company, such legends are not required in order to
establish compliance with any provision of the Securities Act.

 

8.             Conditions to Closing.

 

8.1           Mutual Conditions.  The obligations of the Company and of the
Investor under Sections 2.1 and 3.1 of this Agreement are each subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may, to the extent legally permissible, be waived in writing in whole or
in part by each party:

 

(a)           Litigation.  No order enjoining or restraining the transactions
contemplated by this Agreement shall be in effect and no action or proceeding
before any federal or state court or governmental agency or other regulatory or
administrative agency or instrumentality shall have been instituted or pending
that challenges the acquisition of the Shares, Warrant, or Warrant Shares by the
Investor or otherwise seeks to restrain or prohibit consummation of the
transactions contemplated by this Agreement or seeking to impose any material
limitations on any provisions of this Agreement.

 

(b)           Governmental Approvals.  The Company and Investor shall have
received any necessary approvals, authorizations, permits or consents under
applicable laws and regulations (foreign or domestic) to consummate and make
effective the transactions contemplated by this Agreement.

 

(c)           Waiver of Participation of ADLT.  The Company shall have obtained
from Advanced Lighting Technologies, Inc. (“ADLT”) waiver of its right to
acquire Shares or Warrants under this Agreement, and such waiver shall not have
been revoked as of Closing.

 

8.2           Conditions of the Investor’s Obligations at the Closing.  The
obligations of the Investor under Sections 2.1 and 3.1 of this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions, any of which may be waived in writing in whole or in part by the
Investor:

 

16

--------------------------------------------------------------------------------


 

(a)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 4 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing Date (provided that any such representation
and warranty made as of a specific date shall be true and correct as of such
specific date).

 

(b)           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

(c)           Compliance Certificate.  The Chief Executive Officer, President,
Chief Financial Officer or Treasurer of the Company shall deliver to the
Investor at the Closing a certificate certifying that the conditions specified
in Sections 8.2(a), (b) and (d) have been fulfilled.

 

(d)           No Material Adverse Effect.  No Material Adverse Effect shall have
occurred with respect to the Company.

 

(e)           Stock Certificates.  The Company shall have delivered to the
Investor a duly executed and irrevocable letter of instruction addressed to the
Company’s transfer agent, pursuant to which such transfer agent is instructed to
deliver the Shares to the Investor in certificated form.

 

(f)            Opinion of Counsel.  Each Investor shall have received the
opinion of Pillsbury Winthrop LLP, counsel to the Company, substantially in the
form of Exhibit C subject to such exceptions and qualifications reasonably
acceptable to such Investor.

 

8.3           Conditions of the Company’s Obligations at the Closing.  The
obligations of the Company to the Investor under this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions by
the Investor, any of which may be waived in writing in whole or in part by the
Company:

 

(a)           Related Agreements.  The Investor shall have delivered to the
Company signature pages to this Agreement and the Related Agreements (except
Amendment No. 1 to the Rights Agreement) duly executed by the Investor at the
Closing.

 

(b)           Representations and Warranties.  The representations and
warranties of the Investor contained in Section 5 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

 

(c)           Compliance Certificate.  The Investor, or Managing Partner, Chief
Executive Officer, President or Chief Financial Officer of the Investor, as
applicable, shall have delivered to the Company at the Closing a certificate
certifying that the conditions specified in Sections 8.3(a) and (b) have been
fulfilled.

 

17

--------------------------------------------------------------------------------


 

9.             Miscellaneous.

 

9.1           Reasonable Efforts; Other Actions.  Subject to the terms and
conditions herein provided and applicable law, the Company and Investor shall
use all commercially reasonable efforts promptly to take, or cause to be taken,
all other actions and do, or cause to be done, all other things necessary,
proper or appropriate under applicable laws and regulations to consummate and
make effective the transactions contemplated by this Agreement.

 

9.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither the Company nor the Investor shall assign this
Agreement or any rights hereunder or delegate any duties hereunder without the
prior written consent of the other (which consent may not be unreasonably
withheld from whom consent is sought) except as otherwise provided herein.

 

9.3           Notices.  Unless otherwise provided, any notice, request, demand
or other communication required or permitted under this Agreement shall be given
in writing and shall be deemed effectively given upon personal delivery to the
party to be notified, or when sent by Facsimile (with receipt confirmed and
promptly confirmed by personal delivery, U.S. first class mail, or courier), or
overnight courier service, or upon deposit with the United States Post Office,
by registered or certified mail, postage prepaid and addressed as follows (or at
such other address as a party may designate by notice to the other):

 

If to the Company:

 

Fiberstars, Inc.

44259 Nobel Drive

Fremont California 94538

Attention:  David N. Ruckert, CEO

Facsimile:  (510) 490-0947

Telephone:  (650) 490-0719

 

with a copy to:

 

Pillsbury Winthrop LLP

2550 Hanover Street

Palo Alto, California 94304

Attention:  Richard Bebb

Facsimile:  (650) 233-4545

Telephone:  (650) 233-4500

 

If to the Investor:

 

See the address provided by the Investor on its counter-part signature page.

 

18

--------------------------------------------------------------------------------


 

9.4           Survival.  All representations and warranties contained or
provided for herein shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the party benefiting
from any such representation or warranty, and shall survive the Closing to the
extent of applicable statutes of limitations; provided, however, that the
representations and warranties in Sections 4 and 5 of this Agreement shall not
be construed so as to constitute representations and warranties concerning
circumstances existing after any date specifically referred to therein, or the
Closing Date, as the case may be.

 

9.5           Finders or Brokers.  Each Investor represents that it has not
engaged any investment banker, finder or broker, and neither is nor will be
obligated for any finder’s fee or commission, in connection with the
transactions contemplated hereby.  The Company represents that it has not
engaged any investment banker, finder or broker, and neither is nor will be
obligated for any finder’s fee or commission, in connection with the
transactions contemplated hereby.  Each party agrees to indemnify and hold
harmless the other from the liability for any fees, commissions and other
payments (and the costs and expenses of defending against such liability or
asserted liability) that may be owing as a result of such party’s breach of its
representation made in this Section 9.5.

 

9.6           Specific Performance.  Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money, damages.  Therefore, in the event
of any such breach, the aggrieved party shall be entitled to the remedy of
specific performance of such covenants and agreements and injunctive and other
equitable relief (without posting bond) in addition to any other remedy to which
it may be entitled, at law or in equity.

 

9.7           Expenses.  Each party hereto shall pay all of its own costs and
expenses incurred in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and the transactions contemplated
herein, whether or not such transactions are consummated.

 

9.8           Amendments and Waivers.  This Agreement may be amended or modified
only by a written instrument signed by the Company and the Investors hereunder.
The observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the party against whom such waiver is sought to be
enforced.  No waiver by either party of any default with respect to any
provision, condition or requirement hereof shall be deemed to be a continuing
waiver in the future thereof or a waiver of any other provision, condition or
requirement hereof; nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

9.9           Severability.  If one or more provisions of this Agreement are
held to be unenforceable, invalid or void by a court of competent jurisdiction,
such provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

19

--------------------------------------------------------------------------------


 

9.10         Entire Agreement.  This Agreement and the documents referred to
herein contain the entire understanding of the parties with respect to the
matters covered herein and supersedes all prior agreements and understandings,
written or oral, between the parties relating to the subject matter hereof.

 

9.11         Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California (irrespective of its choice of law
principles); provided, however, that neither this Agreement nor any provision
hereof shall be construed for or against any party on the basis that such party
drafted this Agreement or any provision hereof.

 

9.12         Counterparts.  This Agreement may be executed by facsimile copies
and in two or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

9.13         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  Any reference in this Agreement to a
statutory provision or rule or regulation promulgated thereunder shall be deemed
to include any similar successor statutory provision or rule or regulation
promulgated thereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY

 

 

 

 

FIBERSTARS, INC.

 

 

 

 

By

/s/ David N. Ruckert

 

 

 

Name

David N. Ruckert

 

 

 

Title

President, CEO

 

 

 

INVESTORS

 

 

 

 

[Investor signatures follow on attached counter-parts]

 

20

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

200,000

 

 

 

Number of Warrant Shares:

40,000

 

 

 

 

 

 

Trigran Investments L.P.

 

 

Print Name of Investor

 

 

 

 

 

By

/s/ Lawrence A. Oberman

 

 

 

 

Signature

 

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

Vice President of General Partner

 

 

Title of Signatory with Investor

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Telephone:

 

 

 

21

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

40,299

 

 

 

Number of Warrant Shares:

8,060

 

 

 

 

 

 

John B. Stuppin & Jane K. Stuppin Trustees
UTD 3/11/91

 

 

Print Name of Investor

 

 

 

 

 

By

/s/ John B. Stuppin

 

 

 

 

Signature

 

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

 

 

Trustee

 

 

Title of Signatory with Investor

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Telephone:

 

 

 

 

22

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

33,333

 

 

 

Number of Warrant Shares:

6,667

 

 

 

 

 

 

F. Van Kasper

 

 

Print Name of Investor

 

 

 

 

 

 

By

/s/ F. Van Kasper

 

 

 

Signature

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

 

 

Title of Signatory with Investor

 

 

 

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Telephone:

 

 

 

23

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

16,667

 

 

 

Number of Warrant Shares:

3,333

 

 

 

 

 

 

Dan Smith

 

 

Print Name of Investor

 

 

 

 

 

 

By

/s/ Dan Smith

 

 

 

Signature

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

 

 

 

Title of Signatory with Investor

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Telephone:

 

 

 

24

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

16,667

 

 

 

Number of Warrant Shares:

3,333

 

 

 

 

 

 

Robert R. Tufts and Joyce A. Tufts, Trustees U/A,
Dated September 18, 1987

 

 

Print Name of Investor

 

 

 

 

 

By

/s/ Robert R. Tufts

 

 

 

Signature

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

 

 

 

Title of Signatory with Investor

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

Telephone:

 

 

 

 

25

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

 

 

 

 

Number of Warrant Shares:

 

 

 

 

 

 

 

William E. Mercer

 

 

Print Name of Investor

 

 

 

 

 

By

/s/ William E. Mercer

 

 

 

Signature

 

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

 

 

 

Title of Signatory with Investor

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Telephone:

 

 

 

26

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

STOCK AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF MARCH 2002

 

BY AND AMONG

 

FIBERSTARS, INC.

 

AND EACH INVESTOR NAMED THEREIN

 

The undersigned hereby executes and delivers the Fiberstars, Inc. Stock and
Warrant Purchase Agreement (the “Agreement”) to which this Signature Page is
attached effective as of the date of the Agreement, which Agreement and
Signature Page, together with all counterparts of such Agreement and signature
pages of the other Investors named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.

 

 

Number of Shares:

6,667

 

 

 

Number of Warrant Shares:

1,333

 

 

 

 

 

 

Walter L. Skaggs and Diane K. Skaggs

 

 

Print Name of Investor

 

 

 

 

 

 

 

/s/ Walter L. Skaggs

 

 

By

/s/ Diane K. Skaggs

 

 

 

Signature

 

 

 

[If Investor is an entity]

 

 

 

 

 

 

 

 

 

 

 

Title of Signatory with Investor

 

 

 

 

 

 

 

 

Investor’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Telephone:

 

 

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE OF INVESTORS AND SHARES

 

Investor

 

Aggregate
Purchase Price

 

Per Share Purchase
Price

 

Common Shares
Purchased

 

 

 

 

 

 

 

 

 

Trigran Investments L.P.

 

$

600,000.00

 

$

3.00

 

200,000

 

 

 

 

 

 

 

 

 

John B. Stuppin & Jane K. Stuppin, Trustees under the John B. and Jane K.
Stuppin Revocable Living Trust dated March 11, 1991

 

$

135,000.00

 

$

3.35

 

40,299

 

 

 

 

 

 

 

 

 

Van Kasper

 

$

100,000.00

 

$

3.00

 

33,333

 

 

 

 

 

 

 

 

 

Dan Smith

 

$

50,000.00

 

$

3.00

 

16,667

 

 

 

 

 

 

 

 

 

Robert R. Tufts

 

$

50,000.00

 

$

3.00

 

16,667

 

 

 

 

 

 

 

 

 

William E. Mercer, Jr.

 

$

45,000.00

 

$

3.00

 

15,000

 

 

 

 

 

 

 

 

 

Diane Skaggs

 

$

20,000.00

 

$

3.00

 

6,667

 

 

S-1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

SCHEDULE OF WARRANTS

 

Investor

 

Warrant Shares

 

Warrant Exercise
Price

 

 

 

 

 

 

 

Trigran Investments L.P.

 

40,000

 

4.30

 

 

 

 

 

 

 

John B. Stuppin and Jane K. Stuppin, Trustees under the John B. and Jane K.
Stuppin Revocable Living Trust dated March 11, 1991

 

8,060

 

4.30

 

 

 

 

 

 

 

Van Kasper

 

6,667

 

4.30

 

 

 

 

 

 

 

Dan Smith

 

3,333

 

4.30

 

 

 

 

 

 

 

Robert R. Tufts

 

3,333

 

4.30

 

 

 

 

 

 

 

William E. Mercer, Jr.

 

3,000

 

4.30

 

 

 

 

 

 

 

Diane Skaggs

 

1,333

 

4.30

 

 

 

S-2-1

--------------------------------------------------------------------------------